DETAILED ACTION
This is the Office action based on the 16826504 application filed March 23, 2020, and in response to applicant’s argument/remark filed on April 26, 2021.  Claims 1, 3-6, 9 and 11-16 are currently pending and have been considered below.  Applicant’s cancellation of claims 2, 7-8 and 10 acknowledged.  Claims 11-14 withdrawn from consideration.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
Claim 3 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 3 recites “(t)he substrate processing method 
Claims 4, 5, 6, 9 and 16 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 3-4 and 15-16 rejected under U.S.C. 103 as being unpatentable over Yeh et al. (U.S. PGPub. No. 20130074872), hereinafter “Yeh”, in view of Aegerter et al. (U.S. Pat. No. 6632292), hereinafter “Aegerter”.
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered as follows:-- Due to the indefiniteness of claim 3, Examiner is unable to perform a proper searching for claims 5, 6 and 9.--Applicant’s amendment to claim 3 is not sufficient to overcome the rejection under 35 U.S.C. 112(b), as shown above.--Regarding Applicant’s argument that the previously cited prior arts do not teach the feature “first ejecting a sulfuric acid hydrogen peroxide mixture (SPM) to a center portion of the opposite surface of the substrate to preheat the substrate; second ejecting the SPM to a peripheral edge portion of the processing target surface of the substrate after completing the first ejecting”, this argument is not persuasive.  As explained above, Yeh teaches that  the spraying the SPM to the backside may occur simultaneously with the spraying the SPM to the frontside ([0042, 0048]) or the spraying the SPM to the backside may begin or end at a different point in time with the spraying the SPM to the frontside ([0048]).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to spraying the 
--Regarding Applicant’s argument that one of skill in the art would not be motivated to preheat the substrate, it is noted that the preheating is inherent during the spraying the SPM, which may be at 250°C, to the backside of the substrate in the invention of Yeh.  According to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713